Henry, Judge,
delivered the opinion of the court.
The identical questions presented by the record herein were determined in this court in the case of Miller vs. Bledsoe. (61 Mo. 96.)
The only difference in the facts of the two cases, is, that in Miller vs. Bledsoe, Alton Long made a deed of bargain and sale, with the usual warranty, to one Hendricks, for the land in controversy in that suit, and in this, Alton Long and wife, and afterwards their heirs, conveyed the forty acres in dispute, in the case at bar, to one Boatright, who conveyed to Whitsett, who conveyed to defendant.
Both tracts were included in the patent from the United States to Richard Caulk’s heirs.
With the concurrence of the other judges,
the judgment is.reversed and the'cause remanded.